REASONS FOR ALLOWANCE

Status of Claims
This is a Notice of Allowability in response to the request for continued examination received 6 October 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Sierra, Linton, Ahn, Kanevsky, and Rosenoer discloses as discussed in the action mailed 23 October 2020. However, the combination of Sierra, Linton, Ahn, Kanevsky, and Rosenoer fails to disclose at least “retrieving, based on the blockchain identifier, a timestamp associated with a block of the first blockchain storing most recent generated trust information” and “retrieving, via the network interface from a first block associated with the blockchain identifier and from a first block chain, first supply chain information comprising a smart contract and the blockchain identifier and corresponding to a first supply chain associated with the first corporate entity”. Moreover, the missing claim limitations from the combination of Sierra, Linton, Ahn, Kanevsky, and Rosenoer are not found in a reasonable number of references.
Below are the closest prior arts of record:
Sierra (US 20200250676 A1)
Linton (US 20140019471 A1)
Ahn (US 20190207767 A1)
Sierra, Linton, and Ahn generally disclose systems and methods as previously described in the final office action dated 6 July 2021.
The cited references, alone or in combination, do not teach the specific combination of  a computing platform capable of training a plurality of neural network models to identify discrepancy information between supply chain input information corresponding to a first corporate entity and a second corporate entity, wherein said supply chain input information associated with a first corporate entity is retrieved from a blockchain block comprising a smart contract as well as an identifier associated with the first supply chain and said supply chain input information associated with a second corporate entity is retrieved from a blockchain block comprising an identifier associated with a second entity.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Sierra because Sierra is not concerned with identifying discrepancy between smart contract data contained within blockchain blocks stored on separate blockchain, wherein said blocks further comprise identifier relating to separate corporate entities.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the process of risk mitigation which is encompassed by the abstract idea of methods of organizing human activity.
However, the recited additional elements place the recited abstract idea into practical application. Specifically, the use of trained neural networks for the purposes of identification of discrepancy information provides a significant efficiency benefit in regards to speed at which the invention can process incoming data when compared to more traditional means.
Therefore, as the recited abstract idea is placed into practical application, the claims are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMIE R KUCAB/Primary Examiner, Art Unit 3685